Citation Nr: 0806279	
Decision Date: 02/25/08    Archive Date: 03/03/08

DOCKET NO.  03-02 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Jackson, Mississippi


THE ISSUE

Entitlement to a compensable initial rating for 
hepatitis C.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from February 1977 to 
February 1981.

This appeal comes to the Board of Veterans' Appeals 
(Board) from April 2001 and September 2003 rating 
decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi.

In its February 2006 decision, the Board granted an 
earlier effective date of January 31, 2000, for service 
connection for hepatitis C; granted a 10 percent rating 
for hepatitis C for the period prior to November 1, 
2001; granted a 30 percent rating for hepatitis C for 
the period from November 1, 2001, through May 28, 2002; 
and, granted a 10 percent rating from May 29, 2002.  
The Board also determined that referral to the 
Director, Compensation and Pension Service for 
extraschedular consideration was unwarranted.

In an order dated October 12, 2007, the United States 
Court of Appeals for Veterans Claims (Court) vacated a 
portion of the Board decision and remanded the case to 
the Board for compliance with instructions set forth in 
a Joint Motion for Remand.  

The appeal is REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

In a Joint Motion for Remand, the parties stipulated 
that the schedular ratings already granted by the Board 
in its February 2006 decision should not be disturbed, 
nor should the January 31, 2000, effective date that 
the Board granted for service connection for hepatitis 
C.  What the Court vacated and remanded was the Board's 
determination with respect to extraschedular 
consideration.

In the February 2006 Board decision, the Board 
determined:

In this case, the disability has not been shown, or 
alleged, to cause such difficulties as marked 
interference with employment or to warrant 
frequent periods of hospitalization or to 
otherwise render impractical the application of 
the regular schedular standards.  In the absence 
of evidence of such factors, the Board is not 
required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 
3.321(b) (1).  See Bagwell v. Brown, 9 Vet. App. 
157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash, 8 Vet. App. at 227.  See also 
VAOPGCPREC 6-96.

In the Joint Motion for Remand, the parties stipulated 
that the Board had not provided adequate reasons and 
bases for its decision not to remand the matter for the 
procedural actions outlined in 38 C.F.R. § 3.321(b) 
(2007).  The parties pointed to specific medical 
evidence and lay evidence that strongly suggested that 
service-connected hepatitis C produced unemployability.  
Chief among the evidence for unemployability is a 
statement of a VA examiner who, in August 2005, clearly 
reported that the veteran was 100 percent unemployable 
due to service-connected disabilities.  

38 C.F.R. § 3.321(b) (2007) provides that where the 
disability picture is so exceptional or unusual that 
the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-
connected disability, an extra-schedular evaluation 
will be assigned.  The Court specifically held that 
"the Board is precluded from assigning such a rating in 
the first instance."  Floyd v. Brown, 9 Vet. App. 88, 
94 (1996).

The most recent RO rating decision of record, a March 
2006 decision, reflects that two 30 percent ratings are 
in effect; two 10 percent ratings are in effect; and, 
one noncompensable rating is in effect.  The combined 
service connection disability rating is 60 percent.  
These ratings do not meet the percentage standards for 
a total rating based on individual unemployability 
(TDIU) due to service-connected disabilities, as set 
forth at 38 C.F.R. § 4.16 (a) (2007).  

According to 38 C.F.R. § 4.16(a) (2007), total 
disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that if there is only one such 
disability, such disability shall be ratable as 60 
percent or more and if there are two or more 
disabilities, there shall be at least one disability 
ratable at 40 percent or more and sufficient additional 
disability to bring the combined rating to 70 percent 
or more. 

While the percentage standards listed above are not 
met, there is persuasive evidence that service-
connected disabilities have produced unemployability.  
Thus, the Board must comply with § 3.321(b).  While the 
Board is precluded from assigning TDIU under 38 C.F.R. 
§ 4.16 (b) or § 3.321(b) in the first instance, the 
Board must "refer" the matter to the proper authority. 

Accordingly, the case is REMANDED for the following 
action:

1.  The AOJ must review the entire 
file and ensure that all 
notification and development 
necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 
2002 & Supp. 2007) and 38 C.F.R. 
§ 3.159 (2007)) is fully satisfied.  
In particular, VA must send the 
veteran a corrective notice, that 
includes: (1) an explanation as to 
the information or evidence needed 
to establish a disability rating 
and an effective date, as outlined 
by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) 
and (2) requests or tells the 
veteran to provide any evidence in 
his possession that pertains to his 
claim.  The claims file must 
include documentation that there 
has been compliance with the VA's 
duties to notify and assist a 
claimant as specifically affecting 
the issue on appeal.

2.  The AOJ should submit the claim 
to the Director, Compensation and 
Pension Service, for extraschedular 
consideration, in accordance with 
38 C.F.R. § 4.16(b) and § 3.321 
(b).  Following that action, if the 
desired benefits are not granted, 
an appropriate supplemental 
statement of the case (SSOC) should 
be issued.  The veteran and his 
attorney should be afforded an 
opportunity to respond to the SSOC 
before the claims folder is 
returned to the Board.  

Thereafter, the case should be returned to the Board, 
if otherwise in order.  The purposes of this remand are 
to comply with due process of law and to further 
develop the veteran's claims.  No action by the veteran 
is required until she receives further notice.  The 
Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, 
pending completion of the above.  

The veteran has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the 


United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision 
of the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2007).



